Filed 7/14/21 Marriage of Waldron CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 In re the Marriage of LINDSAY and
 LAURENCE WALDRON.

 LINDSAY HANSEN,
                                                                       G058896
      Appellant,
                                                                       (Super. Ct. No. 17D005437)
           v.
                                                                       OPINION
 LAURENCE WALDRON,

      Respondent.



                   Appeal from a judgment of the Superior Court of Orange County, Scott B.
Cooper, Judge. Affirmed.
                   Holstrom, Block & Parke and Matthew R. Bogosian for Appellant.
                   King & Spalding, Laura Lively Babashoff, Arwen R. Johnson; Family
Violence Appellate Project, Cory Hernandez, Jennafer D. Wagner, Shuray Ghorishi,
Janani Ramachandran; California Women’s Law Center and Amy C. Poyer for
Appellant.
              Law Offices of Lisa R. McCall, Lisa R. McCall, Erica M. Baca; Minyard &
Morris and Michael A. Morris for Respondent.


                                 *           *          *


              This appeal arises out of a custody determination as part of a dissolution
proceeding. Lindsay Hansen appeals from the trial court’s order awarding her ex-
husband, Laurence Waldron, joint legal and physical custody of their only daughter,
     1
Zoey. In 2017, a domestic violence restraining order (DVRO) issued against Laurence,
triggering a presumption under Family Code section 3044 that joint legal and physical
                                         2
custody was not in Zoey’s best interests. The court found that presumption had been
rebutted, and Lindsay contends the evidence did not support that finding. Lindsay also
contends the court erred in refusing to change Zoey’s name from Zoey / Grace Hansen /
Waldron to Zoey / Grace / Hansen Waldron (the forward slashes are not in the actual
name but are merely indicative of the proposed change from a nonhyphenated middle
name, to a nonhyphenated last name). We conclude the evidence supports the court’s
rulings and affirm.


                                          FACTS


              Lindsay and Laurence were married on June 26, 2010 and separated on
June 29, 2017. They had one child, Zoey Grace Hansen Waldron, born in April 2017.
Lindsay petitioned to dissolve the marriage on June 29, 2017, and the following day filed


1
             For the sake of clarity, and not out of disrespect, we will refer to Lindsay
and Laurence by their first names.
2
              All statutory references are to the Family Code.

                                             2
a request for a DVRO. A temporary restraining order (TRO) was issued on June 30,
2017.
              Lindsay alleged numerous incidents in which Laurence, in a fit of rage, had
destroyed property within the parties’ home. In addition, she alleged that on February 23,
2016, Laurence had pulled her hair so hard that a clump of hair came out. She alleged
that on October 30, 2016, while she was pregnant with Zoey, Laurence became upset,
pushed her against a wall, and pinned her there.
              The most recent incident had been on June 28, 2017, the day before
Lindsay filed for divorce. On that day, Laurence was supposed to have alone time with
Zoey. He was late, so Lindsay texted him that she was leaving with Zoey. Laurence was
in the driveway as Lindsay walked away from the house, and he yelled at her to come
back. Lindsay ignored him. Ultimately, after some argument, Lindsay agreed to let
Laurence take the baby for two hours. They were both in their marital residence at the
time, and Lindsay went upstairs to their bedroom and locked the door. A few minutes
later, Laurence tried to get into the bedroom, upon finding the door was locked, he kicked
the door hard enough to break it. Lindsay called the police, who asked Laurence to leave
the home for the night.
              At the evidentiary hearing, Lindsay testified about an incident that occurred
shortly after the issuance of the TRO in which, after an exchange of Zoey, Lindsay drove
away, eventually saw Laurence’s vehicle behind her, and noticed that Laurence was
recording her vehicle with his phone. Laurence testified he was simply going to his
parents’ house and decided to record her because he was afraid Lindsay would “twist the
story of what was actually happening.”
              Following an evidentiary hearing in February 2018, the court issued its
ruling on the request for a restraining order. The court considered evidence of prior
domestic disturbances with girlfriends in the years 2000 and 2006 to be too remote to be
significantly probative. The court also expressed some doubt about some of Lindsay’s

                                             3
allegations. For example, regarding Lindsay’s claim that Laurence pulled her hair so
hard that a clump came out, the court found the evidence dubious. Lindsay had also
alleged that Laurence had thrown keys in anger that scratched her, but, again, the court
found the photographic evidence to bely that claim. Other incidents left the court with
some doubts about whether Lindsay was as fearful as she claimed to be. Nevertheless,
the court found that on June 28, 2017, Laurence did perpetrate domestic violence. The
court issued a 3-year DVRO and ordered Laurence to enroll in a 52-week batter’s
treatment program. However, it denied Lindsay’s request to make Zoey a protected
person under the order. The court commented, “I did not hear things in this matter that
would cause me to say . . . this individual should not be working . . . on a reasonable
schedule to work his way up to plenty of parenting time with Zoey. . . . I would make the
                                                                                       3
finding in this case that the presumption, under [section] 3044, has been rebutted.”
              At the time the initial TRO was issued, Zoey was under one year old and
was still breastfeeding. As a result, Laurence was given a relatively short window of
visitation, totaling six hours per week. His visitation was slowly ramped up over time.
In late July 2017, his visitation was increased to nine hours per week. After the DVRO
hearing, in June 2018, the parties stipulated to increasing Laurence’s visitation to an
average of approximately 24 hours per week, which included an overnight on alternating
weekends. In November 2018, the parties again stipulated to increase Laurence’s
visitation time, increasing it to approximately 41 hours per week, including one mid-
week overnight every week, and maintaining the overnight on alternating weekends. In


3
                 Section 3044, which plays a central role in this appeal, provides, “(a) Upon
a finding by the court that a party seeking custody of a child has perpetrated domestic
violence within the previous five years against the other party seeking custody of the
child, . . . there is a rebuttable presumption that an award of sole or joint physical or legal
custody of a child to a person who has perpetrated domestic violence is detrimental to the
best interest of the child, pursuant to Sections 3011 and 3020. This presumption may
only be rebutted by a preponderance of the evidence.”

                                               4
January 2019, the parties stipulated to increase Laurence’s visitation time to
approximately 65 hours per week, with his alternating weekends extending to three
consecutive overnights. This amounted to Zoey spending an average of nearly 40 percent
of each week in Laurence’s care.
              The trial from which this appeal arises occurred in November 2019 on the
issues of physical and legal custody of Zoey, as well as Laurence’s request to increase his
visitation timeshare to 50 percent. Lindsay requested sole legal and physical custody of
Zoey.
              The first witness at the trial was Lindsay’s father (Zoey’s maternal
grandfather) who had attended a number of visitation exchanges. In general, he testified
that Zoey was a smart, animated, typical two-year-old who slept and ate well. He
testified at some length concerning the incident that had come up in the prior DVRO
hearing where Laurence allegedly followed Lindsay’s vehicle and recorded her.
              Afterward, the court offered the following guidance to the parties:
              “So I just want to kind of discuss this issue generally before we move
forward.
              “How much of that D.V.R.O. hearing are we expecting to re-create here? I
understand the 3044 presumptions. Judge Miller made the order he did, made the ruling
he did. What I’m concerned—and my job now—one of my jobs, I should say, is to
figure out whether or not [Laurence] can rebut that presumption based on what’s
happened—primarily based on what’s happened since.
              “I do need to . . . factor in somewhat the conduct, I suppose, of the finding
in the first place, but what I don’t want to be doing here is, as part of this custody-and-
parenting-time trial, relitigating . . . the two- or three-day [domestic violence] hearing
from early 2018.
              “I don’t know that I necessarily need any comments on that from counsel
yet. It’s just something I want to be sensitive to. We spent quite a bit of time from one

                                              5
third-party witness, primarily on one incident from over two years ago that was already
litigated in this case.
               “I’m not trying to say that incident is irrelevant or inconsequential. All I’m
saying is for purposes of getting through this this week, we’re not going to be redoing the
whole [domestic violence] trial, okay?”
               Lindsay’s counsel argued the court was required to consider domestic
violence in assessing the best interest of the child and her health, safety, and welfare.
The court agreed, but stated the question was the extent to which the domestic violence
needed to be litigated. The court stated, “I could commit to even reading the transcripts
from those proceeding[s] if it were to speed up this process here.”
               On a subsequent day of trial, the court clarified its comments: “When I
make comments on the general relevance of certain types of evidence, for instance, the
history of [domestic violence], the comments I make are not in any way sort of a limiting
order in the way of precluding evidence. They are in the way of guidance for the parties
as to what the court is thinking on those issues, to the extent that helps the parties prepare
their presentations. [¶] The parties are still, of course, entitled to present whatever they
want to try to present, and I’ll rule on objections one at a time as they come, but I just
wanted to make sure that there wasn’t any misunderstanding on that.”
               Throughout the trial, Lindsay played a number of recordings she had made
of Laurence. The first was a recording from August 2014 where Laurence said, “You
took me over the fucking edge. I still shouldn’t have thrown my fucking prescription, but
I did.” “If you have to go to court regarding anything in your life, your ass is going in jail
because you can’t shut your motherfucking mouth and just stop.”
               On October 1, 2016, Laurence was recorded yelling at Lindsay: “I am on
my fucking edge. I’m afraid if I leave right now and if some guy gives me shit on the
road, I’m afraid I’m going to fucking kill him. That’s honestly how I feel right now
cause I feel I need to take my aggression out on somebody.” In that same conversation,

                                              6
Laurence stated in reference to his future children, “Oh ya, I’m going to fucking slap
them across the face. Guarantee it. That will get a slap across the face, without a doubt.
Call the cops. I don’t give a fuck. I will slap them. Not hard, but they’ll get slapped.
I’m old school. I ain’t this fucking bullshit new school. Don’t know what to tell you.
Will they get spanked? You’re goddam right they’ll get spanked.” In that same
conversation, Laurence admitted he had previously had a problem with drinking every
day at lunch, stating, “You got to drown it somehow, right?”
              In August 2019, Lindsay recorded a conversation where she claimed
Laurence said, “Stop being such a controlling bitch.” The court listened to the audio,
however, and could not hear Laurence make that statement. Lindsay testified that she
had recorded about 50 percent of the custodial exchanges since the parties had separated,
though she had no other recordings she intended to proffer as evidence.
              Lindsay testified it was not in Zoey’s best interest to award Laurence joint
legal custody because they were unable to coparent and make joint decisions. She
testified at some length regarding a conflict between her and Laurence over Zoey’s
enrollment in preschool. Laurence took the position that Zoey, at age 2, should not be in
preschool full time but instead should spend more time with the parents, both of which
worked from home. Lindsay took the position that the socialization and education was
good for Zoey. She also testified about a disagreement they had about Zoey’s
developmental progress. At some point, the parents were asked by a pediatrician to fill
out a survey regarding Zoey’s development. Their answers were so divergent that the
pediatrician reportedly found them useless. Lindsay also testified that they had disagreed
about how long to have Zoey breastfeed.
              Lindsay described Zoey as a normal two-year old, developmentally
appropriate, and a mostly happy, smart child, who slept and ate pretty well. However,
she refused to attribute any of Zoey’s success to Laurence because she had “no idea what



                                             7
[Laurence did] with [their] daughter.” Nevertheless, she did acknowledge that it was
important that Zoey spend time with Laurence “frequently and often.”
              Laurence testified he had never inflicted any form of corporal punishment
on Zoey, had never physically touched Lindsay in an aggressive, forceful manner, had
never spanked Zoey, and had never physically struck Zoey in any manner. Laurence
agreed to an order for no corporal punishment. Laurence testified he had followed all of
the terms of the DVRO, except he had come within a hundred yards of Lindsay when
driving to his parents’ house.
              Laurence completed a 52-week batterer intervention program, never
missing a day. He found that class very helpful as it taught him to recognize cues
regarding anger and frustration, and gave him tools, such as taking time outs, that he has
implemented not only with Lindsay but in his life more generally. Laurence also
voluntarily took a 20-session in-person parenting class so he could learn how to
communicate with Lindsay and balance structure for Zoey while she lived in two separate
homes. He also took a 20-week anger-management class.
              Laurence had previously attended two other batterer’s intervention courses
arising from criminal convictions for disturbing the peace. The first, in 2001, involved an
incident where he caught his girlfriend with another man. The second incident occurred
in 2006, when he keyed his ex-girlfriend’s vehicle. He had no other arrests since that
time. Before Zoey was born, the police had been to the parties’ home three times, called
by both parties, but there were no physical altercations and no arrests, and the police did
not issue any temporary restraining orders.
              Laurence joined the consensus in testifying that Zoey was a well-adjusted
little girl, happy, and social, which he attributed to Lindsay and himself. He testified
about Zoey’s schedule with him, the types of things he does to care for Zoey, and fun
activities they did together. Laurence testified about feeding, clothing, bathing, and
generally caring for Zoey. Laurence testified his work schedule was flexible and he was

                                              8
able to work from home. Laurence testified the only disagreement between the parents
over Zoey’s healthcare needs was about whether or not she was lactose intolerant and
whether to get her tested for allergies; no doctor had diagnosed Zoey as lactose intolerant,
but Lindsay believed she was.
               Laurence testified about two ways in which not having legal custody was
hindering his ability to care for Zoey. The first involved an incident in which, while in
Laurence’s care, Zoey developed a high fever. Laurence scheduled a medical
appointment the next morning, but when he got there, the doctor refused to see Zoey
because Lindsay had called the doctor’s office and instructed them to refuse care. After
getting lawyers involved, Laurence was able to reschedule the appointment for later in
the afternoon with Lindsay sending her friend to attend the appointment while she
                          4
observed over Facetime. The second, more generally, was that Lindsay refused to give
him a copy of Zoey’s medical insurance card. Lindsay’s justification for that was that it
contained her employer information, but on cross-examination she admitted that her
employer information was already publicly accessible through filings in the divorce case.
               The only other witness was Dr. Grossman, who had conducted a single
session of coparenting counseling with the parties before deciding to discontinue the
counseling. Dr. Grossman testified that in the single session the parties acted
appropriately, but afterward Lindsay contacted Dr. Grossman individually and displayed
signs of fear and post-traumatic stress disorder, at which point Dr. Grossman felt it was
not in the parties’ best interests to continue.
               After the trial, the court granted Laurence joint physical and legal custody
of Zoey. The court applied the presumption against custody found in section 3044,
discussed each of the factors listed, and found that Laurence had rebutted the
presumption.


4
               Facetime is a phone application for making video calls.

                                                  9
              With regard to the alleged incident at an exchange where Lindsay claims
Laurence called her a bitch, the court found that the “proven content” of that conversation
did not violate the DVRO. As alleged, it was “at least a technical violation of the order”
which “the court does not in any way condone or excuse . . . , particularly in front of
Zoey, and the court would specifically admonish [Laurence] that he is under a continuing
obligation to engage only in brief and peaceful communications at any exchanges at
which [Lindsay] and [Laurence] are present. [¶] The court will note, however, that this
was one conversation at one out of the multiple dozens of exchanges that have happened
since the issuance of the restraining order. [¶] Looking at all of that evidence, balancing
all of those factors, and giving each of the factors the weight the court feels it deserves,
the court finds, pursuant to [section 3044, subdivision (B)], that, on balance, the six
factors support the legislative findings in . . . section 3020.”
              Regarding the incident from 2017 where Laurence recorded Lindsay in
violation of the TRO, the court commented, “The court is not excusing this conduct and
is not saying it does not constitute a violation of at least the T.R.O., but, in balancing all
of the factors, including the overall context and seriousness of the violations . . . the court
finds that the overall context and seriousness of those violations is relevant to the court’s
decision as to whether the 3044 presumption has been rebutted.”
              More generally, the court found that awarding joint legal custody is in
Zoey’s best interests. Lindsay “cites to the fact that this is a high conflict case and that
the parties are unable to co-parent effectively and that there is a power imbalance due to
the domestic violence issues. The primary evidence of the parties’ alleged inability to co-
parent and the high conflict nature of this case is the Our Family Wizard messages, of
which the court has 1,958 messages, spanning over 540 pages between October 21, 2017,
and November 13, 2019; approximately a two-year period that begins before the issuance
of the restraining order and continues almost two years thereafter. [¶] Throughout the
trial, only a few of those exchanges were singled out as showing extreme conflict or

                                              10
inability to co-parent. However, the messages, when taken as a whole, the court believes
shows that the parties actually, for the most part, are able to co-parent, and have
attempted to do so. [¶] That is not to say the case is without conflict or that the co-
parenting has been without conflict, but the court does not find this conflict to be so
severe or there to be a power and control issue that would cause the court to find that a
sole legal custody order is in Zoey’s best interests.” “The court finds that it is in Zoey’s
best interests, considering all the factors, including those in 3011 and 3020, for both of
these parents to make decisions as to her health, education, and welfare going forward,
and that it would be of benefit to her to have the parents’ different opinions, different
parenting styles, . . . to affect her health, education, safety, and welfare moving forward.”
“Accordingly, the court finds, for all the preceding reasons, that the 3044 presumption is
rebutted in this case, and the court will order joint legal custody.”
              As to joint physical custody, the court commented, “Frankly, as to physical
custody, the court finds that the current arrangement between the parties is really de facto
joint physical custody, but the court will make it official today in terms of an order.”
              Finally, addressing Lindsay’s last-minute request to change Zoey’s name
from an unhyphenated middle name to an unhyphenated last name, “Hansen Waldron,”
the court found that such a change would not be in Zoey’s best interests and denied the
request.
              Based on Lindsay’s request, the court issued a statement of decision.
Lindsay did not object to any portion of the statement of decision. Lindsay timely
appealed.




                                              11
                                       DISCUSSION


1. Governing Legal Principles
              Normally, custody is determined pursuant to section 3022, which vests a
trial court with broad discretion to make any custody order that “seems necessary or
proper.” (Ibid.) That discretion is guided by the two policy preferences described in
section 3020. Subdivision (a) provides, “The Legislature finds and declares that it is the
public policy of this state to ensure that the health, safety, and welfare of children shall be
the court’s primary concern in determining the best interests of children when making
any orders regarding the physical or legal custody or visitation of children. The
Legislature further finds and declares that children have the right to be safe and free from
abuse, and that the perpetration of child abuse or domestic violence in a household where
a child resides is detrimental to the health, safety, and welfare of the child.” Subdivision
(b) provides, “The Legislature finds and declares that it is the public policy of this state to
ensure that children have frequent and continuing contact with both parents after the
parents have separated or dissolved their marriage, or ended their relationship, and to
encourage parents to share the rights and responsibilities of child rearing in order to effect
this policy, except when the contact would not be in the best interests of the child, as
provided in subdivisions (a) and (c) of this section and Section 3011.” To the extent
there is a conflict between subdivisions (a) and (b), subdivision (c) provides that
subdivision (a)—the health, safety, and welfare of the child—is the paramount
consideration. (Id, subd. (c).)
              Ordinarily, “This section establishes neither a preference nor a presumption
for or against joint legal custody, joint physical custody, or sole custody, but allows the
court and the family the widest discretion to choose a parenting plan that is in the best
interest of the child, consistent with this section.” (§ 3040, subd. (d).) Where one of the



                                              12
parties has engaged in domestic violence, however, the Family Code does establish such
a presumption.
              Pursuant to section 3044, subdivision (a), “Upon a finding by the court that
a party seeking custody of a child has perpetrated domestic violence within the previous
five years against the other party seeking custody of the child, or against the child or the
child’s siblings, . . . there is a rebuttable presumption that an award of sole or joint
physical or legal custody of a child to a person who has perpetrated domestic violence is
detrimental to the best interest of the child, pursuant to Sections 3011 and 3020. This
presumption may only be rebutted by a preponderance of the evidence.”
              Section 3044, subdivision (b) sets forth the standards for rebutting the
presumption. The structure of that subdivision is that it lists one factor, subdivision
(b)(1), that must be satisfied: “The perpetrator of domestic violence has demonstrated
that giving sole or joint physical or legal custody of a child to the perpetrator is in the best
interest of the child pursuant to Sections 3011 and 3020. In determining the best interest
of the child, the preference for frequent and continuing contact with both parents, as set
forth in subdivision (b) of Section 3020 . . . may not be used to rebut the presumption, in
whole or in part.” It then lists six additional factors that must “on balance, support the
legislative findings in Section 3020.” (Ibid.) Those factors are: “(A) The perpetrator has
successfully completed a batterer’s treatment program that meets the criteria outlined in
subdivision (c) of Section 1203.097 of the Penal Code. [¶] (B) The perpetrator has
successfully completed a program of alcohol or drug abuse counseling, if the court
determines that counseling is appropriate. [¶] (C) The perpetrator has successfully
completed a parenting class, if the court determines the class to be appropriate. [¶] (D)
The perpetrator is on probation or parole, and has or has not complied with the terms and
conditions of probation or parole. [¶] (E) The perpetrator is restrained by a protective
order or restraining order, and has or has not complied with its terms and conditions. [¶]



                                              13
(F) The perpetrator of domestic violence has committed further acts of domestic
violence.” (Id., subd. (b)(2)(A)-(F).)
              “We review custody and visitation orders for an abuse of discretion, and
apply the substantial evidence standard to the [trial] court’s factual findings. (In re
Marriage of Fajota (2014) 230 Cal.App.4th 1487, 1497.)


2. Analysis
              Lindsay’s arguments on appeal fall into three general categories:
arguments that misrepresent the record, arguments that fail to acknowledge the standard
of review, and arguments that are waived due to Lindsay’s failure to object to the
proposed statement of decision in the trial court.
              Beginning with the arguments that misrepresent the record, Lindsay
contends “the trial court abused its discretion by denying mother the right to present all
evidence of domestic violence.” That never happened. Lindsay points to the court’s
comments that it did not want to relitigate the entire domestic violence proceeding from
2018. But Lindsay has not pointed to a single piece of evidence or testimony that was
excluded. And the court was clear that its comments were not in the nature of an in
limine order, but instead were general guidance, and that the parties were free to proffer
any evidence and the court would rule on objections as they arose.
              Next, Lindsay contends “the trial court abused its discretion by excusing
father’s intentional violation of restraining orders.” That never happened either. Quite to
the contrary, with regard to the improper recording, the court literally said the opposite:
“The court is not excusing this conduct and is not saying it does not constitute a violation
of at least the T.R.O.” With regard to allegedly telling Lindsay to “stop being such a
controlling bitch,” the court stated, “[T]he proven content of that conversation does not
necessarily violate the restraining order, but, as alleged by [Lindsay], that language could
constitute non-peaceful contact during an exchange which would constitute . . . at least a

                                             14
technical violation of the order.” The court simply determined that, on balance, given the
timing and nature of the violation, it did not outweigh the evidence tending to rebut the
presumption under section 3044. That was entirely proper. Compliance with the terms
of a restraining order is one of the section 3044, subdivision (b)(2) factors for which the
court must consider whether “on balance” they support the legislative policies set forth in
section 3020. The court engaged in that balancing, and Lindsay has not shown any abuse
of discretion.
                 Lindsay next contends “the trial court abused its discretion by failing to
identify precise exchange locations in the restraining order.” This contention fails for
two reasons. First, the court did specify the precise time and location of exchanges. It set
a specific visitation schedule for each parent, down to the hour. And it specified that
exchanges occur at Zoey’s school, or, if she was not in school, at the sheriff’s station.
Second, although this schedule is specified in the statement of decision and not in the
restraining order itself, Lindsay has not cited any authority requiring as much. Lindsay
cites section 6323, subdivision (c), which states, “When making an order for custody or
visitation pursuant to this section, the court’s order shall specify the time, day, place, and
manner of transfer of the child for custody or visitation to limit the child’s exposure to
potential domestic conflict or violence and to ensure the safety of all family members.”
(Italics added.) The court did not make its custody order pursuant to section 6323, which
applies to ex parte domestic violence restraining orders.
                 Next, Lindsay contends, “The trial court abused its discretion by ignoring
evidence of [Laurence’s] admitted alcohol abuse.” She points to the recording from 2016
where Laurence admitted to, sometime in the past, drinking every day at lunch. The flaw
in Lindsay’s argument is she makes no effort to conform her argument to the standard of
review on appeal. The substantial evidence standard requires us to resolve all reasonable
inferences in favor of the judgment, not against it. (Jonkey v. Carignan Construction
Co. (2006) 139 Cal.App.4th 20, 24.) The fact that Laurence admitted to drinking daily

                                               15
three years in the past does not compel a conclusion, as a matter of law, that (1) he was
still drinking daily at the time of trial, or (2) that he required counseling as a matter of
law. There was no evidence that Laurence had consumed any alcohol after 2016. That
was enough to support the court’s ruling.
              The same flaw undermines Lindsay’s argument that “[t]he trial court
abused its discretion by ignoring [Laurence’s] disregard for the health, safety and welfare
of the child.” The only evidence Lindsay points to is Laurence’s angry tirade in 2016
when he claimed he would slap his children and generally employ corporal punishment.
It is another misrepresentation to say the court “ignored” this evidence when the court
explicitly acknowledged it and described it as “somewhat disturbing.” The court went
on, “But that was back in 2016, and there’s no evidence that . . . those proposed corporal
punishment parenting styles . . . ha[ve] ever actually been acted upon or that Zoey has
ever been subjected to anything like that by [Laurence].” As with the previous argument,
Lindsay does not acknowledge the substantial evidence standard and its corollary that we
draw all reasonable inferences in favor of the judgment. Laurence testified that he had
never used corporal punishment on Zoey and agreed to an order prohibiting such use.
That was substantial evidence to support the judgment.
              Similarly, defective is Lindsay’s argument that “[t]he trial court abused its
discretion by finding that the word ‘bitch’ does not disturb a victim’s peace.” This
assumes, contrary to the court’s finding, that Laurence actually used the word “bitch” at
an exchange in 2019. The court did not credit the evidence that Laurence actually used
that word. Lindsay points to the statement of decision, where the court said, “While the
Court does not condone or excuse any such alleged conduct, especially in front of the
child, the Court does not find these incidents, as alleged, amount to violations of existing
Restraining Order.” (Italics added.) We note that this portion of the statement of
decision is not entirely consistent with the court’s comments on the record. On the
record, the court stated, “As to the August 2019 conversation at the exchange, the proven

                                              16
content of that conversation does not necessarily violate the restraining order, but, as
alleged by [Lindsay], that language could constitute non-peaceful contact during an
exchange which would constitute . . . at least a technical violation of the order.” (Italics
added.)
              Regardless of the conflict in the court’s statements, the bottom line is this:
we can only reverse errors that are prejudicial. (Cal. Const., art. VI, § 13.) Here, even
assuming the court erred in concluding that the statement as alleged did not violate the
restraining order, the court’s alternate holding was that Lindsay failed to prove Laurence
actually made that statement. The court listened to the audio recording and made a
specific finding that the alleged statement “stop being a controlling bitch” could not be
heard. It then found that the “proven content” of the conversation did not violate the
restraining order. Lindsay makes no attempt to undermine that finding, which renders the
assumed error harmless.
              Lindsay’s final argument is that “[t]he trial court abused its discretion by
ignoring domestic violence on mother’s name change request.” In addressing a name
change request, the “the sole consideration . . . should be the child’s best interest.” (In re
Marriage of Schiffman (1980) 28 Cal.3d 640, 647.) In making this determination, the
court may consider the following factors: “the length of time that the child has used a
surname is to be considered. [Citation.] If, as here, the time is negligible because the
child is very young, other facts may be controlling. For instance, the effect of a name
change on preservation of the father-child relationship, the strength of the mother-child
relationship, and the identification of the child as part of a family unit are all pertinent.
The symbolic role that a surname other than the natural father’s may play in easing
relations with a new family should be balanced against the importance of maintaining the
biological father-child relationship. ‘[T]he embarrassment or discomfort that a child may
experience when he bears a surname different from the rest of his family’ should be
evaluated.” (Ibid.)

                                               17
              Here, the court explicitly considered the In re Marriage of Schiffman
factors. It found that, given Zoey’s young age, the length of time she had used the name
was not controlling. It found that the remaining factors all favored denying the request.
The court also noted that it was the parties themselves who had agreed on Zoey’s
surname, and that “having an unhyphenated double last name” would involve
“practicalities moving forward” that weighed against her best interests.
              Lindsay’s contention that the trial court “ignored” domestic violence is
somewhat ambiguous. Obviously, the court was aware of the domestic violence. The
entire trial was shaped by it. Moreover, the court had already considered Zoey’s best
interests—and the impact of domestic violence on that inquiry—when determining legal
and physical custody.
              To the extent Lindsay is contending the court was required to make a
finding on the record about how domestic violence impacted the name change request,
she forfeited that argument by failing to object to the statement of decision. (See In re
Marriage of Arceneaux (1990) 51 Cal.3d 1130, 1134 [“The statutes thus describe a two-
step process: first, a party must request a statement of decision as to specific issues to
obtain an explanation of the trial court’s tentative decision [citation]; second, if the court
issues such a statement, a party claiming deficiencies therein must bring such defects to
the trial court’s attention to avoid implied findings on appeal favorable to the
judgment”].) Lindsay has not cited any authority requiring such an explicit finding, but
to the extent such a finding was required, we infer it.
              To the extent Lindsay is contending that the domestic violence compelled
the court to change Zoey’s name upon her request, there is simply no authority to support
that proposition. If a finding of domestic violence does not compel a finding concerning
physical and legal custody, it certainly should not compel any particular result in a name
change request, which is comparatively less impactful. And this case presents a
persuasive reason to reject such a categorical proposition: Laurence is, by all indications,

                                              18
a loving and attentive father notwithstanding his earlier transgressions. A name change is
not necessarily in Zoey’s best interests for the reasons the court stated.


                                       DISPOSITION


                                         5
              The judgment is affirmed. Laurence is awarded his costs on appeal.




                                                  THOMPSON, J.

WE CONCUR:



O’LEARY, P. J.



FYBEL, J.




5
              Lindsay’s motion for judicial notice of her “Objections to Proposed
Judgment on Reserved Issues” is denied. That document was filed nine months after the
notice of appeal and pertains to a judgment not at issue in this appeal.

                                             19